Citation Nr: 9919209	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-10 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
His awards and medals include the Air Medal for meritorious 
achievement while participating in aerial flight.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for PTSD on the 
basis that the evidence available for review was inadequate 
to establish that a stressful experience sufficient to cause 
PTSD actually occurred, and that there was no confirmed 
diagnosis of PTSD which would permit a finding of service 
connection.  It was also indicated the veteran had not 
received any combat wounds, and he had not received any 
combat related citations or awards.  A permanent and total 
disability rating for pension purposes was also denied.  A 
subsequent rating decision in May 1998 reflected that, while 
outpatient treatment records showed an assessment on one 
occasion of PTSD, a VA examination in December 1996 showed no 
Axis I assessment, with psychological testing scores not 
indicating the presence of PTSD.  A permanent and total 
disability rating for pension purposes was denied on the 
basis that the medical evidence of record showed an 
assessment of PTSD with no other chronic disability noted for 
disability pension entitlement purposes, except an Axis II 
assessment of schizotypal personality disorder, which was 
rated as 10 percent disabling.  

A review of the evidence considered reflects that the veteran 
was accorded a diagnosis of PTSD at the time of the 
outpatient visits on several occasions in 1996; he was 
evaluated by a psychologist on one occasion in May 1996.  He 
stated that his physician suggested that he be evaluated for 
PTSD.  The medical records were not available for review.  
The veteran denied significant medical difficulties, except 
for a problem with his knee.  The veteran was given Axis I 
diagnoses of:  PTSD; and rule out schizophrenia, paranoid 
type.  

However, when the veteran was accorded psychological testing 
and a personal interview by a VA psychologist in September 
1996, it was indicated that, while he showed some symptoms of 
PTSD, he did not meet the criteria warranting the diagnosis 
of that disorder.  The VA psychologist stated that the 
veteran admitted to having few, if any, symptoms of 
persistent re-experiencing of traumatic war experiences, 
including denial of flashbacks and nightmares.  The 
psychologist stated that he was impressed by the fact that 
the veteran felt proud about his duty in Vietnam until a year 
earlier, when a VA physician suggested that he might have 
PTSD.  It was stated that since that time, the veteran 
appeared to have been more distressed by how he thought his 
life had been impacted by PTSD than by the symptoms 
themselves.  Notation was made that the veteran's claims file 
was again not available for review.  The psychologist made an 
Axis I diagnosis of anxiety disorder, not otherwise 
specified, "(with PTSD traits)."  An Axis II diagnosis of 
personality disorder not otherwise specified was made.  

The veteran was accorded a psychological examination by 
another VA psychologist in December 1996.  It was reported 
that he had last worked about 3 or 4 years ago, but retired 
after injuring his back and knee.  Reportedly, he had worked 
as a limousine driver and a yacht salesman, but these 
positions did not work out for him.  The VA examiner stated 
that the veteran reported a "few" symptoms of PTSD.  It was 
indicated that the veteran's psychological testing was "not 
particularly a profile which suggests PTSD, though both the 
experimental PTSD scales on this test are slightly 
elevated."  The examiner stated that, although the veteran 
had witnessed several upsetting incidents in service, he did 
not "appear to have had extensive combat exposure (his 
records were unavailable to ascertain this), nor does he 
report many PTSD symptoms."  The psychological testing 
scores did not indicate PTSD, and the psychologist stated 
that the veteran could not therefore be diagnosed with the 
disorder at that time.  She noted that he did appear to have 
some serious problems, including social isolation.  There was 
no Axis I diagnosis.  The Axis II diagnosis was schizotypal 
personality disorder.  

In a VA Form 9 dated April 16, 1997, the veteran reported 
that he had not worked since the 1980's.  He claimed the only 
reason he was not homeless was because he had saved a woman's 
life, and she allowed him to sleep on a couch and help keep 
the house up for food.  

In a memorandum dated June 1, 1998, a veteran's claims 
representative referred to the veteran's appeal for service 
connection for PTSD, and submitted copies of certificates 
reflecting the veteran was awarded the Bronze Star Medal and 
two Air Medals during his service in Vietnam.  

Of record is a May 1997 statement from a Vet Center counselor 
at the Vet Center in Anaheim, California, in which the social 
worker reported the veteran was seen in April and May 1997.  
She stated she was unable to make a diagnosis on the 
available data, but believed there was enough evidence 
suggesting a possibility of trauma experienced in Vietnam 
that might have exacerbated any preexisting mental disorder 
the veteran might have had.  She recommended psychological 
testing.  

In a July 1998 communication, the Director of the U.S. Armed 
Services Center for Research of Unit Records submitted copies 
of unit records which confirmed that the veteran's unit was 
constantly engaged in combat, and his base location was 
constantly under enemy attack during his time in Vietnam.  

In testimony given at a personal hearing before a hearing 
officer at the Los Angeles RO in January 1999, the veteran 
indicated that he had a difficult time with the VA 
psychologist who evaluated him in December 1996.  

In the discussion and conclusions by the hearing officer , it 
was indicated that the report of the examination gave no 
indication of bias on the part of the psychologist.  The 
hearing officer believed there was no reason to request 
another examination.  

The undersigned disagrees.  As noted above, for some reason 
the veteran's records were not available to any of the VA 
mental health professionals who tested and evaluated him in 
1996.  Further, while the Board agrees that there was no 
indication of bias on the part of the VA psychologist who 
conducted the December 1996 examination, she noted that the 
veteran in her opinion did not appear to have had extensive 
combat exposure.  This has been refuted by evidence 
subsequently submitted, including copies of the award of the 
Air Medal to the veteran, and the information from the U.S. 
Armed Services Center for Research of Unit Records indicating 
that the veteran's unit was exposed to enemy fire on a 
regular basis during his time in Vietnam.  This indicates 
that a different diagnosis might have been made should the 
psychologist have been aware of the veteran's combat exposure 
in Vietnam.  

With regard to the veteran's claim for a permanent and total 
disability rating for pension purposes, the representative 
pointed out at the hearing that the veteran had begun to 
develop some respiratory problems.  The veteran complained 
that he did not feel he was getting enough air in his lungs.  
He indicated that he was not receiving any treatment for the 
condition, though.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes a duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  


REMAND

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The veteran should be accorded a 
psychiatric examination by a board-
certified psychiatrist, if available, in 
order to determine the nature, extent and 
severity, and etiology of any psychiatric 
disorders, including PTSD, determined to 
be present.  The examiner should report 
all Axis I and Axis II diagnoses present, 
if any, and discuss any psychosocial 
stressors.  The examination report should 
reflect a review of pertinent material in 
the claims folder.  The claims folder 
must be available to and reviewed by the 
examiner prior to conduction of the 
examination.  If the diagnosis of PTSD is 
made, the examiner should specify (1) the 
stressors supporting that diagnosis; (2) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link, established by medical evidence, 
between current symptoms and an inservice 
stressor.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a 
definitive psychiatric diagnosis, and the 
obligation of reporting to the 
examination at the proper place and time.  
38 C.F.R. § 3.655 (1998).  

2.  The veteran should be asked to submit 
a statement indicating his education and 
employment history.  He should indicate 
any jobs for which he has applied in the 
past several years.  If he was turned 
down for any job he should supply 
information regarding the reasons for his 
rejection from those positions.  Any 
individuals or companies identified 
should be contacted and asked to provide 
information with regard to the 
circumstances regarding their employment 
of the veteran or reasons for not hiring 
the veteran.  

3.  The veteran should then be afforded a 
VA general medical examination for 
pension purposes, and any special 
examination deemed appropriate, in order 
to determine the nature and severity of 
all observed disorders that may be 
present.  Then the veteran should be 
informed that the examination is 
necessary to evaluate his claim, and that 
the failure to report for the examination 
could result in the denial of his claim 
under the provisions of 38 C.F.R. 
§ 3.655.  The examination should include 
all indicated tests and studies.  The 
veteran's specific complaints should be 
noted, and all objective findings should 
be reported in detail.  The examiner 
should list all diagnoses of disabilities 
present and express an opinion regarding 
overall functional impairment and effect 
on employability attributable to any 
disabilities found.  

4.  The RO should then identify and rate 
each of the veteran's current 
disabilities.  Thereafter, it should 
determine the combined evaluation for the 
disabilities.  It should review the 
veteran's claim for a permanent and total 
disability rating for pension purposes, 
utilizing both the average person test, 
as set forth at 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and the 38 C.F.R. § 4.15 
(1998); "unemployability" test, as set 
forth at 38 C.F.R. § 4.17 (1998).  See 
Brown v. Derwinski, 2 Vet. App. 444 
(1992).  If such a rating cannot be 
granted under either test, the RO should 
consider granting a total rating for 
pension purposes on an extraschedular 
basis.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be furnished with a supplemental statement of the 
case, which specifically sets out reasons and bases for the 
decision.  They should be allowed a reasonable period of time 
within which to respond.  Then, the case should be returned 
to the Board, if otherwise in order.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified.  While this case is 
in REMAND status, the veteran is free to submit additional 
evidence and argument on the questions at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


